THOMPSON, Presiding Judge,
concurring in the result only.
After reviewing the record in this case, including the affidavit of Walter Gibbs and the documents accompanying that affidavit, I agree that, at this stage in the proceedings, American Express Bank, FSB, has not presented sufficient evidence to demonstrate that it is entitled to a summary judgment. I do not believe that this court’s holding should be read as preventing American Express from making a renewed motion for a summary judgment with additional evidence for the trial court to consider regarding any agreement between the parties.